Citation Nr: 1042760	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-38 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for service connection for psychiatric disability, and, if 
so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from April to June 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a December 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which 
denied an application to reopen a claim of entitlement to service 
connection for a mental disorder, to include paranoid 
schizophrenia, depression, and interpersonal conflict disorder.

In August 2010, the Veteran testified before the undersigned 
during a Travel Board hearing.  The hearing transcript is 
associated with the claims folder.


FINDINGS OF FACT

1.  A May 2006 rating decision determined that new and material 
evidence had not been received to reopen a claim of entitlement 
to service connection for a mental condition to include paranoid 
schizophrenia, depression, and interpersonal conflict disorder.  
In the absence of a timely appeal, the May 2006 decision is 
final.

2.  The evidence received since the May 2006 rating decision is 
new and material and raises a reasonable possibility of 
substantiating the claim.

3.  A mental disorder to include paranoid schizophrenia, 
depression, and interpersonal conflict disorder did not originate 
in service or until years thereafter, and such a disorder is not 
related to service.  





CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
Veteran's claim for service connection for psychiatric 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).

2.  A mental disorder to include paranoid schizophrenia, 
depression, and interpersonal conflict was not incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and evidence 
the claimant is expected to provide.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) additionally held 
that in claims to reopen, VA's duty to notify includes advising 
him of the information and evidence that is necessary to reopen 
the claim, and of the information and evidence necessary to 
establish entitlement to the underlying claim for the benefit 
sought.  The Court further held that VA must, in the context of a 
claim to reopen, look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were found 
insufficient in the previous denial.

In the present case, VA provided the claimant with the 
contemplated notice in March 2007 correspondences. The notice 
provided the enhanced notice required by Kent, and also advised 
him of the information and evidence necessary to substantiate the 
claim on the merits.  The correspondences also provided notice as 
to the initial disability rating and effective date to be 
assigned in the event service connection was granted.  The above 
correspondences provided 38 U.S.C.A. § 5103(a)-compliant notice, 
and his claim was last readjudicated in a June 2009 supplemental 
statement of the case.

The claimant therefore has received the notice to which he is 
entitled as to his claim and there is no prejudice flowing from 
the timing of notice in this case.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007) (a supplemental statement 
of the case can serve as a means of readjudication following 38 
U.S.C.A. § 5103(a)-compliant notice; where such notice is 
followed by a readjudication, any timing error is cured).

In short, the above notice letters provided 38 U.S.C.A. § 
5103(a)-compliant notice, and any timing deficiency has been 
cured by the issuance of the June 2009 supplemental statement of 
the case, obviating any need to address whether the claimant was 
prejudiced by a notice error in this case.  Based on the 
procedural history of this case, the Board concludes that VA has 
complied with any duty to notify obligations set forth in 38 
U.S.C.A. § 5103(a).

With respect to VA's duty to assist the claimant, the Board notes 
that pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, were obtained by 
the AOJ or provided by the claimant himself.  38 U.S.C.A. § 
5103A.  The record also reflects that the Veteran was examined by 
VA in May 2009.  The examiner reviewed the Veteran's medical 
history, examined the Veteran, and offered an opinion that allows 
for a proper adjudication of the claim.  The examination was 
adequate.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 
38 C.F.R. § 3.159.

I.  New and Material Evidence

Service connection for multiple conditions including 
schizophrenia, depression, and interpersonal conflict disorder, 
was denied in an unappealed September 2005 rating decision.  
Subsequently in May 2006, the RO found that new and material 
evidence had not been received to reopen a claim of entitlement 
to service connection for a mental condition to include paranoid 
schizophrenia, depression, and interpersonal conflict disorder.  
The claimant did not perfect an appeal; the decision became 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

In February 2007, he submitted a claim to reopen.

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim, and if so, whether service 
connection may be granted.

As a general rule, a claim may be reopened and reviewed if "new 
and material" evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.R.F. § 3.156.  With respect to new and material 
evidence claims, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers, and "material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  When determining whether the claim should be reopened, 
the credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is new, 
but not material, the inquiry ends and the claim cannot be 
reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If 
it is determined that new and material evidence has been 
submitted, the claim must be reopened, and VA may then evaluate 
the merits of the claim on the basis of all evidence of record.

Accordingly, service connection for a mental condition to include 
paranoid schizophrenia, depression, and interpersonal conflict 
disorder may be considered on the merits only if new and material 
evidence has been received since the time of the May 2006 
adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2010).

The evidence on file at the time of the May 2006 rating decision 
included service treatment records which were silent for any 
reference to psychiatric complaints or findings.   They revealed 
that the appellant entered service on April 7, 1971.  He 
underwent a May 19, 1971, mental status examination which 
revealed that he was very dull and intellectually deprived.  
While a high school graduate he stated that his highest grade in 
school was D-.  He did very poorly on questions of general 
knowledge.  The examiner found no evidence of any psychosis, 
neurosis, organic brain impairment, or significant depression.  
It was noted that, "the private's main problem is simply his 
inability to learn, recommend discharge."  He was subsequently 
discharged for unsuitability.

The evidence previously considered also included very extensive 
treatment records and psychological evaluations from private 
medical providers and several VA domicilaries.  

In particular the file contains several letters from a VA 
certified registered nurse practitioner, who treated the 
appellant at the Tuskegee VA Domiciliary.  November 2004 and 
April 2006 letters provided for the purpose of supporting VA 
pension claims noted that the appellant suffered from depression, 
schizophrenia, and interpersonal conflict.  He was last employed 
from 1984 to 1986, and had been homeless since 2002.  The nurse 
noted that he reported auditory hallucinations since he was in 
the Marine Corps.  She opined that if his schizophrenia started 
at the time he was in the military then he might be service 
connectable for his mental health.  

The nurse assisted the Veteran with a December 2005 letter in 
which he requested a VA examination.  He noted that he had 
enlisted in the Marine Corps and was released during basic 
training.  He was not sure how long he had been in service or why 
he left.  All he knew was that the separation was honorable.  He 
thought he had received a medical discharge for mental health 
reasons.  He noted that he was diagnosed with schizophrenia, was 
homeless, and had no income.

Pertinent evidence received since the May 2006 rating decision 
includes additional private and VA domiciliary treatment records.  

In an April 2007 letter, the same VA nurse wrote that the Veteran 
was well known to her and she was his mental health provider at 
the domiciliary.  He gave a history of joining the Marine Corps 
and serving perhaps 4 months.  The separation report indicated 
that he was seen by the psychiatric unit.  He gave a report of 
being assaulted, struck in the throat, by his sergeant and that 
afterwards he was judged to be under, "too much stress" to 
continue in the military.  He reported that he began to have 
schizophrenic symptoms from that time to the present.  She 
concluded that "Given his age at the time, it is more likely 
than not that his schizophrenia did onset in the military."

In March 2008, the nurse wrote that she still saw the appellant 
in outpatient care.  She recently reviewed some military records 
that indicated that upon entry to service and at the end of 
service he had no physical problems.  She noted that since he was 
released from the Marines in the absence of physical health 
conditions but did have adjustment problems then it seems 
possible if not probable that his psychiatric problems began in 
the military.  She concluded by noting that she found it quite 
plausible that this schizophrenia did onset in the military, 
possibly in response to the trauma he described, and since his 
illness is marked by lack of insight, he did not seek treatment 
for some years.  However he clearly was schizophrenic, it very 
likely did onset at the time and no other reason for his 
dismissal from the Marine Corps is known.

Upon review of the record, the Board finds that the evidence 
received since the last final May 2006 rating decision is new and 
material.  Specifically, Nurse Moon in her April 2007 and March 
2008 letters opined that, "Given his age at the time [service], 
it is more likely than not that his schizophrenia did onset in 
the military."; and that appellant's schizophrenia very likely 
did have its onset during service as no other reason for his 
dismissal from the Marine Corps was known.

The claim was initially denied because there was no evidence of a 
psychiatric disorder in service, nor was there any nexus opinion 
linking the appellant's mental disorder, including paranoid 
schizophrenia, depression, and interpersonal conflict to service.  
While the nurse had previously submitted letters and opinions 
regarding the Veteran's condition, no opinions offering a nexus 
to service were of record at the time of the May 2006 rating 
decision, thus, the records relate to an unestablished fact, as 
they demonstrate a medical nexus opinion linking a mental 
disorder, including paranoid schizophrenia, depression, and 
interpersonal conflict to service, which is necessary to 
substantiate the claim.  Therefore, the claim is reopened.  38 
U.S.C.A. § 5108.


II. Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  Service connection may be granted for any 
disease diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as a psychosis, if manifest to 
a degree of 10 percent within one year after separation from 
active duty, may be presumed to have been incurred in service. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  A 
"psychosis" for the purpose of "chronic disability" is defined 
in 38 C.F.R. § 3.384, and includes schizophrenia.

Establishing service connection generally requires medical or in, 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
claimant had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).

With regard to medical evidence, an assessment or opinion by a 
health care provider is never conclusive and is not entitled to 
absolute deference.  Indeed, the United States Court of Appeals 
for Veterans Claims (Court) has provided guidance for weighing 
medical evidence.  The Court has held, for example, that a post 
service reference to injuries sustained in service, without a 
review of service medical records, is not competent medical 
evidence. Grover v. West, 12 Vet. App. 109, 112 (1999).  In 
addition, a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in the 
record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Further, 
an examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully informed. 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A bare 
transcription of lay history, unenhanced by additional comment by 
the transcriber, is not competent medical evidence merely because 
the transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Also, a medical opinion is 
inadequate when unsupported by clinical evidence.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical opinion 
based on an inaccurate factual premise is not probative.  Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).  In sum, the weight to be 
accorded the various items of medical evidence in this case must 
be determined by the quality of the evidence and not necessarily 
by its quantity or source. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the clam or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Analysis

The Board has carefully and thoroughly reviewed the evidence of 
record and finds that the preponderance of the evidence is 
against entitlement to service connection for a psychiatric 
disorder.  In this regard, the Board does not find appellant's 
allegations credible, and hence, there is no credible basis to 
find that he incurred a psychiatric disorder in service. 

The claimant's service history, which was prepared 
contemporaneously with his active duty service, differs 
dramatically from his testimony.  The records reveal that the 
appellant entered service on April 7, 1971.  On May 19, 1971, a 
mental status examination revealed that he was very dull and 
intellectually deprived.  The examiner noted that while he was a 
high school graduate (he stated that his highest grade in school 
was D-), he did very poorly on questions of general knowledge.  
There was no evidence of any psychosis, neurosis, organic brain 
impairment, or significant depression.  It was noted that, "the 
private's main problem is simply his inability to learn, 
recommend discharge."  He was subsequently discharged from 
service for unsuitability.

Significantly, the service medical records are negative for 
findings relating to a psychiatric disability.   A psychiatric 
disability was not documented until approximately February 1991 
or approximately 20 years after separation from service.  At that 
time a treatment record revealed the appellant had a history of 
alcohol abuse in remission.  The diagnosis was a depressive 
disorder.

A May 2009 VA examination report noted a review of the claims 
file and medical records.  The examiner noted the records 
indicated the appellant had abused alcohol for a protracted 
period of time.  He denied any recent alcohol use.  He reported 4 
psychiatric hospitalizations.  The examiner noted that the 
appellant did not appear to understand many of his questions.  
The answers he provided were poor.  It appeared that the 
appellant wandered from one city to another and from one VA 
domiciliary to another.  The examiner noted that he had been 
diagnosed with various thought disorders for years.  The examiner 
noted that in a number of previous psychiatric evaluations 
included in the claims file, he often reported that his symptoms 
emerged during his teens several years before he entered the 
Marine Corps.  The examiner was thus unable to assess (at least 
50/50) that his thought disorder emerged during military service. 
 
The fact that the first showing of any psychiatric disability is 
years after service is evidence against the appellant's claim.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000).  His allegations of continuity of 
symptomatology of schizophrenia following his discharge from 
service are not credible for the reasons described above.

Although a VA domiciliary nurse submitted several letters linking 
his psychiatric condition to service, she did not refer to any 
contemporaneously prepared medical evidence to support her 
statements.  The nurse did not comment on the absence of medical 
evidence in the service medical records concerning a psychiatric 
disorder.   

Further, as there were no medical treatment records in the claims 
file for any psychiatric disorder subsequent to service and until 
February 1992, the statements were based totally on the 
claimant's own self reported history, which the Board has found 
to lack credibility.  For this reason, the nurse's medical 
statements are inadequate to establish a connection between the 
current psychiatric disability and service.  Such a connection is 
an essential element in a claim for service connection. 

Hence, the VA domiciliary nurse's statements have no probative 
value because it is clear that they are based upon statements 
provided by the claimant, which the Board finds are not credible.  
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).

The appellant's assertion, as well as like assertions by others, 
that his psychiatric disorder began during service are arguably 
not competent, but in any case are not credible.  There is no 
evidence in the personnel file that he was treated for a 
psychiatric condition.  Rather, the documentation shows that 
there was no evidence of any psychosis, neurosis, organic brain 
impairment, or significant depression during service.  

The Board has not overlooked the lay statements, or the 
appellant's personal hearing testimony.  A lay person does not 
have the necessary training and expertise to provide a probative 
opinion on this determinative issue.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); and Barr v. Nicholson, 21 Vet. App. 
303 (2007).  Although the claimant may be sincere in his 
assertions, he is not qualified to make a medical judgment as to 
the connection between his current psychiatric disability and 
service.  The incapacity of such lay persons to provide evidence 
regarding medical matters is a legal principle that has been long 
established by Court precedent.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The nonobservable 
nature of a psychiatric impairment renders the determination of 
the presence of psychiatric disability in service and the 
relationship of any current psychiatric disorder to service a 
medical determination.  Certainly the fact that a medical 
professional in service found no evidence of psychiatric 
impairment suggests that the diagnosis of psychiatric disability 
is something that a lay person is not competent to address.

In any event, the Board finds that the probative value of the lay 
statements and testimony, and the nurse's opinions, are 
outweighed by that of the May 2009 examiner.  The examiner 
obtained an accurate medical history for the Veteran, examined 
him, and concluded that it was not at least as likely as not that 
the psychiatric disorder originated in service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim. There is not an 
approximate balance of positive and negative evidence regarding 
the merits of the claim that would give rise to a reasonable 
doubt.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

The Veteran has not been prejudiced by the Board reopening the 
claim and denying it on the merits.  The record reflects that the 
RO also reopened the claim and addressed it on a de novo basis.  
Consequently, the Veteran has had the opportunity at both levels 
of review to have his case decided on the merits.
 

ORDER

New and material evidence having been received; the claim for 
service connection for psychiatric disability is reopened.

Entitlement to service connection for psychiatric disability, to 
include paranoid schizophrenia, depression, and interpersonal 
conflict is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


